Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frankie Wong on January 13th 2021.
	

The application has been amended as follows: 
In the Claims
3. (Previously Presented) The computer-implemented method of claim 1,  wherein the attributes of the vehicle comprise one of a year of the vehicle, a make of the vehicle, a model of the vehicle, a residual value of the vehicle, a mileage of the vehicle, a condition of the vehicle, and a combination thereof.


4. (Previously Presented) The computer-implemented method of claim 1, wherein the attributes of the recommended aftermarket part comprise a cost of the recommended part, a quality of the recommended aftermarket part, a function of the recommended aftermarket part, and a combination thereof.
28, wherein the plurality of webpages comprises one of webpages associated with OEMs, webpages associated with distributors, webpages associated with wholesalers, web pages associated with third party providers, and a combination thereof.


Reasons for Allowance
Claims 1,3-4,7-8,10-12,14-16, and 21-29 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Eligibility Considerations
The claim set has overcome the abstract idea rejection, as the amendments and remarks filed on July 8th 2020, have integrated the abstract idea into a practical application by at least providing an improvement to a technical field, as well as applying the abstract idea in some other meaningful way, which goes beyond generally linking the use of the judicial exception to a particular technological environment. This can at least be seen in the claim language stating, recommending via a computing device, an aftermarket part based on a detected fault condition of a vehicle, a current operating condition of the vehicle, wherein the detected fault condition is stored in a memory of the vehicle, and wherein the computing device executes the following steps via the network, comprising: receiving from a diagnostic interface device, vehicle data comprising a vehicle identification number (VIN) for a vehicle and a diagnostic code for the vehicle, wherein the diagnostic code associated with the detected fault condition is retrieved by the diagnostic interface device running a diagnostic application and connecting to an on-board vehicle diagnostic system to retrieve the vehicle data; . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Phil Berg, “10 Diagnostic Apps and Devices to make you a better driver” February 21st 2012. Berg generally discloses a number of different systems which connect with a users car utilizing an on board diagnostics connector, where faults are able to be detected with specific codes in various categories. Where some systems may provide the trouble code, and take you to a website that explains the problem and suggests solutions for the specific vehicle, the software can also provide estimates on the price of the repair. Furthermore, other systems may allow for users to reset a check engine light as well.  
US 2014/0309853 A1 Christopher Ricci, which from now on will be referred to as Ricci. Ricci generally discloses a system for vehicle diagnostics and roadside assistance, which monitors the health of vehicle systems and diagnoses anomalies, the system may 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JASON B WARREN/               Examiner, Art Unit 3625                                                                                                                                                                                         
/ALLISON G WOOD/           Primary Examiner, Art Unit 3625